UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5326


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PENNY RENAE YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:10-cr-00010-JPB-DJJ-1)


Submitted:   October 27, 2011             Decided:   November 17, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Byron Craig Manford, Martinsburg, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Paul T.
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Penny    Renae    Young       appeals         her    conviction          for   two

counts of unauthorized use of an access device, in violation of

18 U.S.C. § 1029(a)(2) (2006).                      Young argues first that the

district court erred in providing an inadequate response to the

jury’s question of law and second that the district court erred

in   denying   Young’s      motion    for       a    new    trial       and    motion      for

judgment of acquittal.         We have reviewed the record and find no

reversible error.      Accordingly, we affirm.

            The   district     court’s         answer      to    the    jury’s       question

must be reviewed for plain error because Young did not object.

Fed. R. Crim. P. 52(b).            “[T]he necessity, extent, and character

of any supplemental instructions to the jury are matters within

the sound discretion of the district court.”                           United States v.

Grossman,   400 F.3d 212,    219    n.2       (4th       Cir.    2005)    (citation

omitted).

      “When evaluating the adequacy of supplemental jury
      instructions given in response to a question asked by
      the jury during deliberations, we ask whether the
      court’s answer was reasonably responsive to the jury’s
      question and whether the original and supplemental
      instructions as a whole allowed the jury to understand
      the issue presented to it.”

Taylor v.   Virginia       Union    Univ.,      193 F.3d 219,    240     (4th      Cir.

1999) (internal quotation marks and citation omitted).                                “[T]he

district    court’s    duty    is     simply         to    respond      to     the    jury’s

apparent    source    of     confusion      fairly         and    accurately         without

                                           2
creating      prejudice.           The    particular        words     chosen,    like    the

decision whether to issue any clarification at all, are left to

the sound discretion of the district court.”                           United States v.

Smith,   62 F.3d 641,    646    (4th   Cir.      1995)    (citation     omitted).

Given the specificity of the jury charge, we conclude that Young

has   not      shown        that    the     jury’s         question        warranted     any

supplemental instruction.                Accordingly, the district court did

not err in referring the jury to the relevant sections of the

jury charge in answering the jury’s question.

              We review a district court’s decision to deny a Rule

29 motion for a judgment of acquittal de novo.                         United States v.

Hickman, 626 F.3d 756, 762-63 (4th Cir. 2010).                             A jury verdict

must be sustained if, viewing the evidence in the light most

favorable      to     the    Government,            the   verdict     is     supported   by

substantial evidence.              Id. at 763.            “[S]ubstantial evidence is

evidence      that    a     reasonable      finder        of   fact   could     accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                     Id. (internal quotation marks

omitted).            The     appellate      court         cannot      make     credibility

determinations and must assume the jury resolved all testimonial

contradictions        in    the    Government’s           favor.      United    States    v.

Penniegraft, 641 F.3d 566, 572 (4th Cir. 2011).                              “Reversal for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”                      United States v. Ashley, 606

                                                3
F.3d 135,    138     (4th   Cir.   2010)       (internal      quotation      marks

omitted).

            Despite Young’s challenges to the credibility of the

Government’s      evidence,     “[t]he     jury,    not   the    reviewing     court,

weighs     the    credibility     of     the    evidence     and      resolves    any

conflicts in the evidence presented.”                 United States v. Beidler,

110 F.3d 1064, 1067 (4th Cir. 1997) (internal quotation marks

and citation omitted).           Our review of the record leads us to

conclude that the district court did not err in denying Young’s

motion for a new trial and motion for acquittal and that the

evidence was sufficient to support the jury’s finding.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented       in   the    materials

before    the    court    and   argument      would   not   aid      the   decisional

process.

                                                                             AFFIRMED




                                          4